Citation Nr: 1516070	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  13-18 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for pes planus with a left heel spur.

2.  Entitlement to service connection for residuals of a right elbow injury.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to June 1993.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).  

The Veteran testified before the undersigned Veterans Law Judge at an April 2014 videoconference hearing; the hearing transcript is of record.  

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On April 2014, prior to the promulgation of a decision in the appeal, the Board received notification from Veteran and his representative that a withdrawal of the appeal for an initial compensable evaluation for pes planus with a left heel spur and for service connection for residuals of a right elbow injury is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for an initial compensable evaluation for pes planus with a left heel spur and for service connection for residuals of a right elbow injury by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeal for an initial compensable evaluation for pes planus with a left heel spur and for service connection for residuals of a right elbow injury and, hence, there remain no allegations  of errors of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal for an initial compensable evaluation for pes planus with a left heel spur and for service connection for residuals of a right elbow injury and these issues are dismissed.


ORDER

The appeal for an initial compensable evaluation for pes planus with a left heel spur is dismissed.

The appeal for service connection for residuals of a right elbow injury is dismissed






	(CONTINUED ON NEXT PAGE)

REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006). 

Private sleep studies identify a diagnosis of obstructive sleep apena since 2003.  The Veteran provided testimony indicating that he experienced sleep symptoms in service.  Hearing testimony from the Veteran's spouse and April 2014 statements provided by service members stationed with the Veteran also describe his sleep symptoms in service, to include witnessed episodes of apnea.  In light of the "low threshold" as announced in McLendon, the Board finds that a remand for a VA opinion is necessary to address the question of whether sleep apnea was incurred in service.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should refer the case to a VA examiner within the appropriate specialty for a VA opinion addressing the etiology of sleep apnea.  An examination is not required; however, if the VA examiner indicates that an examination is necessary, one should be afforded to the Veteran.  The evidence of record should be made available to the examiner for review.  

After reviewing the evidence of record, the VA examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that sleep apnea had its onset in service or is otherwise related to service.  

The VA examiner should specifically consider private sleep studies which identify a diagnosis of sleep apnea in 2003, April 2014 hearing testimony provided by the Veteran and his spouse, and April 2014 lay statements from two service members who were stationed with the Veteran and have described the Veteran's sleep symptoms in service.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

A complete rationale for all opinions and conclusions should be provided with references to findings in the claims file. 

2.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


